Citation Nr: 0918024	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  03-25 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, and emphysema, claimed as due to exposure 
to herbicides or asbestos.

2.  Entitlement to service connection for a skin disorder, 
claimed as skin cancer and lesions and as due to exposure to 
herbicides.  
  
3.  Entitlement to service connection for pain and numbness, 
right hand, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for pain and numbness, 
left hand, claimed as due to exposure to herbicides.

5.  Entitlement to service connection for a pain and 
numbness, right foot, claimed as due to exposure to 
herbicides.

6.  Entitlement to service connection for a pain and 
numbness, left foot, claimed as due to exposure to 
herbicides.

7.  Entitlement to service connection for loss of vision, 
right eye, claimed as due to exposure to herbicides.

8.  Entitlement to service connection for loss of vision, 
left eye, claimed as due to exposure to herbicides.

9.  Entitlement to service connection for hypertension, 
claimed as due to exposure to herbicides.

10.  Entitlement to service connection for paranoid 
schizophrenia, claimed as due to exposure to herbicides.

11.  Entitlement to service connection for headaches, claimed 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In March 2006, the Board remanded the 
claims for additional development.  

In March 2005, a Board hearing was held before the 
undersigned Acting Veterans Law Judge in Louisville, 
Kentucky.  The transcript of the hearing has been associated 
with the Veteran's claims files.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board initially notes that the claims on appeal are 
based, at least in part, on the assertions that the Veteran's 
receipt of the Vietnam Service Medal may warrant the 
conclusion that he served in Vietnam, and that he may 
therefore be assumed to have been exposed to Agent Orange 
during his service.  In Haas v. Nicholson, 20 Vet. App. 257 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) issued a decision that reversed a Board 
decision that denied service connection for disabilities 
claimed as a result of exposure to herbicides.  In its 
decision, the Board determined that 38 C.F.R. 
§ 3.307(a)(6)(iii) required a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  

VA sought to have the Haas decision overturned on appeal to 
the United States Court of Appeals for the Federal Circuit.  
On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those involving claims based on herbicide exposure in 
which (as in this case), the only evidence of exposure is the 
receipt of the Vietnam Service Medal, the Vietnam Campaign 
Medal, and/or service on a vessel off the shore of Vietnam.  
In a March 2008 decision as to other issues, the Board noted 
that these claims were stayed, pending resolution of this 
issue.  

On May 8, 2008, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), the Federal Circuit reversed the Court's decision.  
The Federal Circuit held that the Court had erred in 
rejecting.  The appellant in Haas filed a petition for a writ 
of certiorari to the Supreme Court, which was denied on 
January 21, 2009.  In summary, the stay of Haas-related cases 
is no longer in effect, and in light of the Supreme Court's 
denial of certiorari, VA's Office of General Counsel has 
advised that the Board may resume adjudication of the 
previously stayed cases.  Chairman's Memorandum No. 01-09-03 
(January 22, 2009).  Accordingly, the Board will proceed.  

The Board has determined that additional development is 
necessary prior to completion of its appellate review.

Subsequent to the most recent Supplemental Statement of the 
Case, dated in May 2007, VA has received a great deal of 
additional medical evidence that was not previously of 
record.  A supplemental statement of the case reflecting 
review of the new evidence has not been issued by the RO.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2008).

To avoid a remand, in April 2009, the Board notified the 
appellant that it could not adjudicate his claims without a 
waiver of RO review.  That same month, the appellant's 
response was received, in which he indicated that he desired 
to have his claims remanded to the agency of original 
jurisdiction for review.  Given the foregoing, on remand, the 
RO must review the new evidence and, if any of the claims 
remains denied, include such evidence in a supplemental 
statement of the case.  Id.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal with 
consideration of all evidence received 
since the issuance of the most recent 
supplemental statement of the case (SSOC) 
in May 2007.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



